DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 9-12, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto (US 2010/0284091 A1).
In regard to claim 1, Okamoto discloses a liquid lens, comprising (see e.g. Figure 1): 
a first plate 10 comprising a cavity in which a conductive liquid 13 and a non-conductive liquid 12 are disposed; 
a first electrode 15 disposed under the first plate 10; 
a second electrode 16 disposed on the first plate 10; 
a second plate 14 disposed on the second electrode 16; and 
11 disposed under the first electrode 15, wherein a region of the second plate 14, which is disposed on the conductive liquid 13, comprises a first region having a first thickness and encompassing an optical axis, and a second region extending from the first region and having a second thickness, and wherein the first thickness is larger than the second thickness.
In regard to claim 2, Okamoto disclose the limitations as applied to claim 1 above, and
wherein the second plate 11 further comprises a third region having a third thickness and coupled to the first plate, and wherein the second region is disposed between the first region and the third region (see e.g. Figure 1)
In regard to claim 3, Okamoto discloses the limitations as applied to claim 2 above, and
wherein the third thickness is larger than the second thickness, and is equal to or larger than the first thickness (see e.g. Figure 1 and note that the first thickness may be the thickness in the center region equal to the edge thickness, i.e. third thickness)).
In regard to claim 4, Okamoto discloses the limitations as applied to claim 2 above, and
wherein the third thickness is larger than the second thickness, and is equal to or smaller than the first thickness (see e.g. Figure 1 and note that the first thickness may be the centermost thickness which is larger than an edge thickness).
In regard to claim 6, Okamoto discloses the limitations as applied to claim 2 above, and 
wherein the second plate 14 comprises an inner surface, which is in contact with one of the conductive liquid 13 or the non-conductive liquid 12, and an outer surface formed opposite the inner surface, and wherein at least one of the inner surface or the outer surface is uneven.
In regard to claim 7, Okamoto discloses the limitations as applied to claim 6 above, and
(see e.g. the embodiment of Figure 6 and note that at least a portion of the first region, in the center protrudes further than an edge region).
In regard to claim 9, Okamoto discloses a liquid lens, comprising (see e.g. Figure 1): 
a first plate 10 comprising a cavity in which a conductive liquid 13 and a non-conductive liquid 12 are disposed; 
a first electrode 15 disposed under the first plate 10; 
a second electrode 16 disposed on the first plate 10; 
a second plate 14 disposed on the second electrode 16; and 
a third plate 11 disposed under the first electrode 15, 
wherein a thickness of a region of the second plate 14, which is disposed on the conductive liquid 13, in a direction parallel to an optical axis is smaller than a thickness of a region of the second plate 14, which is coupled to the first plate, in a direction parallel to the optical axis (see e.g. Figure 1 and note that the first and second regions may be chosen to satisfy the claim).
In regard to claim 10, Okamoto discloses a liquid lens, comprising (see e.g. Figure 1):
a second plate 14 and a third plate 11, the second plate 14 and the third plate 11 being transparent; 
a first plate 10 disposed between the second plate 14 and the third plate 11, the first plate 10 comprising an open region having a predetermined inclined surface; 
a cavity defined by the second plate 14, the third plate 11, and the open region; and 
two liquids 13, 12 charged in the cavity, the two liquids 13, 12 having different properties from each other, 
10 comprises:  BIRCH, STEWART, KOLASCH & BIRCH, LLPJTE/JTE/tknApplication No.: NEWDocket No.: 6655-0695PUS1 Page 10 of 14 
a bonding region (i.e. edge regions) bonded to the first plate 10; 
a center region formed corresponding to the open region; and 
a peripheral region spaced apart from the first plate 10, the peripheral region being located between the bonding region and the center region, and wherein a thickness of the center region is larger than a thickness of the peripheral region so that a degree of warping of the center region in response to a change in temperature is small (see e.g. Figure 1 and note that the thicknesses of element 14 satisfies the limitations).
In regard to claim 11, Okamoto discloses the limitations as applied to claim 6, as cited above, and
wherein the first region protrudes further than the second region in the outer surface (see e.g. Figure 1 and note that the first and second regions may be chosen to satisfy the claim).
In regard to claim 12, Okamoto discloses the limitations as applied to claim 6 above, and
wherein the first region protrudes further than the second region in each of the inner and outer surfaces (see e.g. embodiment of Figure 8).
In regard to claim 16, Okamoto discloses the limitations as applied to claim 1 and 
wherein the second plate 14 is thicker than the third plate 11.
In regard to claim 18, Okamoto discloses the limitations as applied to claim 16 above, and
wherein the third plate 11 is uneven.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2010/0284091 A1).
In regard to claim 5, Okamoto discloses the limitations as applied to claim 1 above, and
wherein a cross-sectional area of the cavity gradually increases in a direction from the third plate 11 toward the second plate 14 (see e.g. Figure 1).
Okamoto fails to disclose
wherein the cavity comprises an inclined surface that is inclined at an angle of 55 to 65 degrees.
However, one of ordinary skill in the art would recognize using a configuration wherein the cavity comprises an inclined surface that is inclined at an angle of 55 to 65 degrees, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Okamoto with wherein the cavity comprises an inclined surface that is inclined at an angle of 55 to 65 degrees.
Doing so would provide a contact angle that results in a desired lens curve.
In regard to claim 19, Okamoto discloses the limitations as applied to claim 1 above, but fails to explicitly disclose

However, one of ordinary skill in the art would recognize using a configuration wherein a thickness of the second plate is greater than 1 mm, and wherein a thickness of the second region is less than 1 mm and equal to or greater than 50% of the thickness of the second plate, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Okamoto with wherein a thickness of the second plate is greater than 1 mm, and wherein a thickness of the second region is less than 1 mm and equal to or greater than 50% of the thickness of the second plate.
Doing so would provide a thickness that provides structure/stability while not diminishing the action of the lens.

Claims 8, 13, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2010/0284091 A1) in view of Karam et al. (US 2015/0070779 A1).
In regard to claim 8, Okamoto discloses the limitations as applied to claim 6 above, but fails to disclose
wherein the first region and the second region are even and the third region protrudes further than the first region, in the inner surface.
However, Karam et al. discloses (see e.g. Figure 6):

Given the teachings of Karam et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Okamoto, with wherein the first region and the second region are even and the third region protrudes further than the first region, in the inner surface.
Doing so would provide thermal expansion and contraction to be accommodated without stress or structural failure (see e.g. paragraph [0042]).
In regard to claim 13, Okamoto discloses the limitations as applied to claim 6 above, and
wherein the first region and the second region are even and the third region protrudes further than the first region, in the outer surface.
However, Karam et al. discloses (see e.g. Figure 6):
wherein the first region and the second region are even and the third region protrudes further than the first region, in the outer surface.
Given the teachings of Karam et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Okamoto with wherein the first region and the second region are even and the third region protrudes further than the first region, in the outer surface.
Doing so would provide thermal expansion and contraction to be accommodated without stress or structural failure (see e.g. paragraph [0042]).
In regard to claim 15, Okamoto discloses the limitations as applied to claim 1 above, but fails to disclose 

However, Karam et al. discloses (see e.g. Figure 6):
wherein a planar area of the first region is larger than or equal to that of an open region of the first plate (3 unlabeled in Figure 6).
Given the teachings of Karam et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Okamoto with wherein a planar area of the first region is larger than or equal to that of an open region of the first plate.
Doing so would provide thermal expansion and contraction to be accommodated without stress or structural failure (see e.g. paragraph [0042]).
In regard to claim 17, Okamoto discloses the limitations as applied to claim 16 above, but fails to disclose
wherein the third plate is even.
However, Karam et al. discloses
wherein the third plate 110 is even (see e.g. Figure 1).
Given the teachings of Karam et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Okamoto with wherein the third plate is even.
Doing so would allow the lens to be more easily mounted by having a flat lower surface.
In regard to claim 20, Okamoto discloses the limitations as applied to claim 1 above, but fails to disclose

However, Karam et al. discloses
wherein the second plate comprises an inner surface, which is in contact with one of the conductive liquid or the non-conductive liquid, and an outer surface formed opposite the inner surface, and wherein the first region of the second plate is even in each of the inner and outer surfaces.
Given the teachings of Karam et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Okamoto with wherein the second plate comprises an inner surface, which is in contact with one of the conductive liquid or the non-conductive liquid, and an outer surface formed opposite the inner surface, and wherein the first region of the second plate is even in each of the inner and outer surfaces.
Doing so would provide thermal expansion and contraction to be accommodated without stress or structural failure (see e.g. paragraph [0042]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2010/0284091 A1) in view of Choi et al. (WO 2008/082025 A1).
In regard to claim 14, Okamoto discloses the limitations as applied to claim 6 above, and
14 comprises an inner surface, which is in contact with one of the conductive liquid or the non-conductive liquid, and an outer surface formed opposite the inner surface. 
Okamoto fails to disclose
wherein one of the inner surface and the outer surface is uneven, and the other of the inner surface and the outer surface is even.
However, Choi et al. discloses
wherein one of the inner surface and the outer surface is uneven, and the other of the inner surface and the outer surface is even (see e.g. Figure 24).
Given the teachings of Choi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Okamoto with wherein one of the inner surface and the outer surface is uneven, and the other of the inner surface and the outer surface is even.
Doing so would provide aspherical lens that may be used in alternative applications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jessica M. Merlin
May 21, 2021
/JESSICA M MERLIN/Primary Examiner, Art Unit 2871